Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


1.	Claims  1-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Claim 1 recites “creating tuples, wherein each tuple comprises all the events with the same logical attributes; providing a set of hierarchized relations between tuples, wherein parent-child relations are provided between tuples.”
The claim is unclear as to the composition of each of the tuples due to the claim being unclear as to the scope of “events with the same logical attributes.” The claim is not clear as to whether or not an event would need to all their attributes being the same or whether the presence of some logical attributes being the same would suffice. 

	Claim 2 recites “wherein the step of providing the set of hierarchized relations is carried out by an unsupervised machine learning algorithm.” However, Claim 1 recites that “providing a set of hierarchized relations… by means of a pipeline algorithm.” The claim is unclear as to what algorithm is performing the step of “providing a set of hierarchized relations” as Claim 2 contradicts Claim 1 by reciting a different algorithm performing the steps. 
Additionally, Claim 2 recites “successively applying a heuristic function to each matrix entry to obtain a co-occurrence probabilistic score for each pair of tuples.” However, the claim does not reference pairs of tuples, pairing tuples, or paired tuples. Furthermore the claim recites that a heuristic function is applied to each matrix entry, which would be understood as applying the heuristic function to an individual matrix entry, i.e. an individual tuple. 
	 Additionally, Claim 2 recites “creating a first attempt of parent-child relations.” The claim is unclear as to would constitute an attempt. For example, it is unclear if the presence of a single tuple (i.e. a tuple not within a hierarchized structure) be sufficient to constitute an “attempt” of parent-child relations would comprise an attempt at a parent-child relations (either an attempt but failing to relate, or successfully relating that a parent-child relation of no parent child relation). Furthermore, it is unclear to which parent-child relations the claim is referencing.
	
	Claim 3 recites “the data.” There is insufficient antecedent basis for this claim language. Neither Claim 1 nor Claim 2 refences “data.”
	Additionally, Claim 3 attempt to incorporate the steps initially recited in Claim 2 create an uncertain scope of claims. Firstly, it is not clear how separating data into two samples would impact the performance of the incorporated steps. The steps are indifferent to whether data is within the same or in different samples. As such, despite being in different samples, two tuples could have a parent-child relationship as the claim does not provide any meaning to being in a “sample.” Given this, it is unclear what “identical” parent-child relations would be able to occur as there is no limitation of parent-child relations occurring across samples.
	Furthermore, Claim 3 recites that “parent-child relations which are identical.” However, given that these relations are seemingly in different samples, these relations cannot be perfectly identical. Therefore “identical” then must comprise a term of degree wherein there is an undisclosed degree of “identical-ness” that two relations must have to qualify as being identical. Given that the claim precludes being perfectly identical (as the relations are recited as being in different samples) as well as being nominally identical (as the claim would be understood as a simply being a parent-child relationship as being insufficient to be identical), the claim is indefinite as to the scope of what parent-child relations are identical. 	
Claim 7 recites the “step of creating the co-occurrence matrix comprises 
creating a plurality of co-occurrence matrixes for each sample.” The claim is unclear as to how creating the co-occurrence matrix, i.e. a singular co-occurrence matrix that refers back to a singular co-occurrence matrix in Claim 2, can also be a plurality of co-occurrence matrixes. It is not possible for Claim 7 to both incorporate the limitations of Claim 3 and Claim 2, wherein there is a single co-occurrence matrix and also satisfy the limitations of Claim 7 where there is a plurality of co-occurrence matrixes. As such the claim is indefinite as to scope.

	Claim 11 recites “the step of choosing an optimal co-occurrence matrix.” As noted for Claim 7 (which incorporates Claim 3 and 2), the claim is unclear as to the nature of the co-occurrence matrix. Furthermore, as the claim does not provide any context for “optimal,” Examiner considers the term as being a term of degree, as one of ordinary skill in the art would not be able to tell whether or not a chosen co-occurrence matrix is “optimal” as co-occurrence matrix does not have any inherent function to be considered as “optimized.”
	Furthermore, as Claim 11 incorporates Claim 3 which also references a “the final set of parent-child relations between tuples,” Claim 11 is unclear as to which claim should be interpreted as having “the final set.”

	Claims not explicitly referenced are likewise rejected under 35 U.S.C. § 112(b) as appropriate based upon common claim language and dependency. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sriharsha (US 20210117857 A1).

Claim 1	Sriharsha teaches a method for managing a plurality of events, wherein each event comprises physical attributes and logical attributes, the method comprising the steps of 
creating tuples, wherein each tuple comprises all the events with the same logical attributes; (¶0746, creating tuples in the form of data model objects, wherein each data model object comprises events with the same logical attributes)
providing a set of hierarchized relations between tuples, wherein parent-child relations are provided between tuples, (¶0742, providing a hierarchically structured relationship between data model objects, wherein they are in parent-child relationships) by means of a pipeline algorithm; (¶0848, the relationships by means of data ingestion pipeline)
classifying the tuples in families, (¶0746, creating tuples in the form of data model objects, wherein each data model object comprises within the same constraint family) each family contains all the tuples related according to the parent-child relation provided by the pipeline algorithm; (¶0848, the relationships by means of data ingestion pipeline)
identifying the parent tuple of each family, defined as the tuple which has at least one child and has no parent, and (¶0744, identifying the root objects)
presenting the parent tuples, together with the physical attributes of the events associated to each parent tuple. (FIG. 24A, ¶00736, presenting the data model object together with associated attributes)

Claim 2	Sriharsha teaches Claim 1, and further teaches wherein the step of providing the set of hierarchized relations is carried out by an unsupervised machine learning algorithm (See 112b rejection, for purposes of compact prosecution, Examiner interprets a pipeline algorithm as being the recited unsupervised machine learning algorithm) comprising the steps of 
creating a co-occurrence matrix, wherein each column corresponds with a tuple and each row corresponds with a time window, so each matrix entry represents the number of times that each tuple appears in each time window; (Sriharsha, ¶0890, wherein the data model correlates the data objects with a given time period)
successively applying a heuristic function to each matrix entry to obtain a co-occurrence probabilistic score for each pair of tuples; (Sriharsha, ¶1109, wherein a function is applied to the time series data to determine a probability distribution)
creating a first attempt of parent-child relations; (Sriharsha, ¶0742, providing a hierarchically structured relationship between data model objects, wherein they are in parent-child relationships) and 
using the probabilistic score of each pair of tuples to quantify the strength of the first attempt of parent-child relations. (Examiner notes that “using the probabilistic score of each pair of tuples… to quantify the strength” comprises an intended use statement, the claim merely states a use of the probabilistic score, but does not recite the actual performance of said intended use)

Claim 3	Sriharsha teaches Claim 2, and further teaches wherein the unsupervised machine learning algorithm (See 112b rejection, for purposes of compact prosecution, Examiner interprets a pipeline algorithm as being the recited unsupervised machine learning algorithm) further comprises the steps of 
firstly, dividing the data into two samples so that the steps of creating the co-ocurrence matrix, apply the heuristic function and create a first attempt of parent-child relations are carried out for each of the two samples; (Sriharsha, ¶0890, wherein the data model correlates the data objects with a given time period; ¶1109, wherein a function is applied to the time series data to determine a probability distribution; ¶0742, providing a hierarchically structured relationship between data model objects, with parent-child relationships)
after these steps, identifying the parent-child relations of the first attempt which are identical in the two samples; (Examiner notes that under the broadest reasonable interpretation of the claims, any parent-child relations would be considered “identical”) and
use the parent-child relations which are identical in the two samples to provide the final set of parent-child relations between tuples, which are used in the remainder steps of the method. (Examiner notes that “use the parent-child relations… to provide the final set of parent-child relations” comprises an intended use statement, the claim merely states a use for the parent-child relations to provide a final set of parent child relations, but does not recite actual performance)

Claim 4	Sriharsha teaches Claim 3, and further teaches wherein, prior to the step of dividing the data into two samples, the method comprises the step of cleaning the tuples, by deleting those tuples which do not fulfil a plurality of minimum requirements. (Sriharsha, ¶0330, wherein data is filtered out based on various criteria. i.e. minimum requirements)

Claim 5	Sriharsha teaches Claim 3, but does not explicitly teach wherein the step of creating a first attempt of parent-child relations comprises 
creating a graph of parent-child relations based on the results of the heuristic function (Sriharsha, FIG. 62, ¶0075, creating a graph based on the heuristic functions) [; and]
calculating a probability for each parent-child relation and mark those parent-child relations which has a probability higher than a predetermined threshold as strong. (¶1109-¶01112, calculating a probability, wherein the calculated probability denotes how strong the relation is)

Claim 6	Sriharsha teaches Claim 4, and further teaches wherein the step of creating a first attempt of parent-child relations comprises creating a graph of parent-child relations based on the results of the heuristic function (Sriharsha, FIG. 62, ¶0075, creating a graph based on the heuristic functions) [; and]
 calculating a probability for each parent-child relation and mark those parent-child relations which has a probability higher than a predetermined threshold as strong. (¶1109-¶01112, calculating a probability, wherein the calculated probability denotes how strong the relation is)

Claim 7	Sriharsha teaches Claim 3, and further teaches wherein the step of creating the co-occurrence matrix comprises creating a plurality of co-occurrence matrixes for each sample, wherein each co-occurrence matrix is created for a different time interval. (see 112b rejection, for purposes of compact prosecution, Examiner interprets a single matrix as inherently comprising a plurality of matrices, for example, a 4 x 4 matrix can be interpreted as a single matrix or alternatively two 2 x 4 matrices; Sriharsha, ¶0890, wherein the data model correlates the data objects with a given time period)

Claim 8	Sriharsha teaches Claim 4, and further teaches wherein the step of creating the co-occurrence matrix comprises creating a plurality of co-occurrence matrixes for each sample, wherein each co-occurrence matrix is created for a different time interval. (see 112b rejection, for purposes of compact prosecution, Examiner interprets a single matrix as inherently comprising a plurality of matrices, for example, a 4 x 4 matrix can be interpreted as a single matrix or alternatively two 2 x 4 matrices; Sriharsha, ¶0890, wherein the data model correlates the data objects with a given time period)

Claim 9	Sriharsha teaches Claim 5, and further teaches wherein the step of creating the co-occurrence matrix comprises creating a plurality of co-occurrence matrixes for each sample, wherein each co-occurrence matrix is created for a different time interval. (see 112b rejection, for purposes of compact prosecution, Examiner interprets a single matrix as inherently comprising a plurality of matrices, for example, a 4 x 4 matrix can be interpreted as a single matrix or alternatively two 2 x 4 matrices; Sriharsha, ¶0890, wherein the data model correlates the data objects with a given time period)


Claim 10	Sriharsha teaches Claim 6, and further teaches wherein the step of creating the co-occurrence matrix comprises creating a plurality of co-occurrence matrixes for each sample, wherein each co-occurrence matrix is created for a different time interval. (see 112b rejection, for purposes of compact prosecution, Examiner interprets a single matrix as inherently comprising a plurality of matrices, for example, a 4 x 4 matrix can be interpreted as a single matrix or alternatively two 2 x 4 matrices; Sriharsha, ¶0890, wherein the data model correlates the data objects with a given time period)

Claim 11	Sriharsha teaches Claim 7, and further teaches further comprising the step of choosing an optimal co-occurrence matrix (Examiner interprets the creation of the co-occurrence matrix as being the selection of the optimal matrix, Sriharsha, ¶0890, wherein the data model correlates the data objects with a given time period) and use the parent-child relations generated by the optimal co-occurrence matrix to provide the final set of parent-child relations between tuples. (Examiner notes that “use the parent-child relations… to provide the final set of parent-child relations” comprises an intended use statement, the claim merely states a use for the parent-child relations to provide a final set of parent child relations, but does not recite actual performance)

Claim 12 	Sriharsha teaches Claim 8, and further teaches further comprising the step of choosing an optimal co-occurrence matrix (Examiner interprets the creation of the co-occurrence matrix as being the selection of the optimal matrix, Sriharsha, ¶0890, wherein the data model correlates the data objects with a given time period) and use the parent-child relations generated by the optimal co-occurrence matrix to provide the final set of parent-child relations between tuples. (Examiner notes that “use the parent-child relations… to provide the final set of parent-child relations” comprises an intended use statement, the claim merely states a use for the parent-child relations to provide a final set of parent child relations, but does not recite actual performance)

Claim 13 	Sriharsha teaches Claim 9, and further teaches further comprising the step of choosing an optimal co-occurrence matrix (Examiner interprets the creation of the co-occurrence matrix as being the selection of the optimal matrix, Sriharsha, ¶0890, wherein the data model correlates the data objects with a given time period) and use the parent-child relations generated by the optimal co-occurrence matrix to provide the final set of parent-child relations between tuples. (Examiner notes that “use the parent-child relations… to provide the final set of parent-child relations” comprises an intended use statement, the claim merely states a use for the parent-child relations to provide a final set of parent child relations, but does not recite actual performance)

Claim 14	Sriharsha teaches Claim 10,  and further teaches further comprising the step of choosing an optimal co-occurrence matrix (Examiner interprets the creation of the co-occurrence matrix as being the selection of the optimal matrix, Sriharsha, ¶0890, wherein the data model correlates the data objects with a given time period) and use the parent-child relations generated by the optimal co-occurrence matrix to provide the final set of parent-child relations between tuples. (Examiner notes that “use the parent-child relations… to provide the final set of parent-child relations” comprises an intended use statement, the claim merely states a use for the parent-child relations to provide a final set of parent child relations, but does not recite actual performance)

Claim 15	Sriharsha teaches Claim 1, and further teaches wherein the step of presenting the parent tuples comprises presenting the instances associated to each parent tuple. (Sriharsha, FIG. 24A, ¶00736, presenting the data model objects along with their associated instances)

Claim 16	Sriharsha teaches Claim 2, and further teaches wherein the step of presenting the parent tuples comprises presenting the instances associated to each parent tuple. (Sriharsha, FIG. 24A, ¶00736, presenting the data model objects along with their associated instances)

Claim 17	Sriharsha teaches Claim 3, and further teaches wherein the step of presenting the parent tuples comprises presenting the instances associated to each parent tuple. (Sriharsha, FIG. 24A, ¶00736, presenting the data model objects along with their associated instances)

Claim 18. 	Sriharsha teaches Claim 4, and further teaches wherein the step of presenting the parent tuples comprises presenting the instances associated to each parent tuple. (Sriharsha, FIG. 24A, ¶00736, presenting the data model objects along with their associated instances)

Claim 19	Sriharsha teaches Claim 1, and further teaches wherein the step of presenting the parent tuples comprises conferring a severity index to each parent tuple of each family, so that the final list of parent tuples is hierarchized. (Sriharsha, FIG. 24A, ¶00736, presenting the data model objects as being hierarchized; ¶0742, providing a hierarchically structured relationship between data model objects, wherein they are in parent-child relationships)

Claim 20	Sriharsha teaches Claim 2, and further teaches wherein the step of presenting the parent tuples 10 comprises conferring a severity index to each parent tuple of each family, so that the final list of parent tuples is hierarchized. (Sriharsha, FIG. 24A, ¶00736, presenting the data model objects as being hierarchized; ¶0742, providing a hierarchically structured relationship between data model objects, wherein they are in parent-child relationships)

Claim 21	Sriharsha teaches Claim 3, and further teaches wherein the step of presenting the parent tuples comprises conferring a severity index to each parent tuple of each family, so that the 15 final list of parent tuples is hierarchized. (Sriharsha, FIG. 24A, ¶00736, presenting the data model objects as being hierarchized; ¶0742, providing a hierarchically structured relationship between data model objects, wherein they are in parent-child relationships)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Marvasti et al. (US 20130097125 A1)
Bourges-Sevenier et al. (US 20190325314 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442